   Case 5:21-cv-03208-SAC Document 3 Filed 09/10/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ANTHONY LEROY DAVIS,

                                  Petitioner,

             v.                                           CASE NO. 21-3208-SAC

JEFF ZMUDA,


                                  Respondent.


                        NOTICE AND ORDER TO SHOW CAUSE



       This matter is before the Court on Petitioner’s petition for

writ   of   habeas      corpus    filed   pursuant   to    28    U.S.C.   §   2241.

Petitioner, an inmate at Hutchinson Correctional Facility (HCF),

proceeds pro se, and the Court has liberally construed the petition

and attachments. See James v. Wadas, 724 F.3d 1312, 1315 (10th Cir.

2013) (holding courts must construe pro se pleadings liberally but

not act as a pro se party’s advocate). The Court has conducted an

initial review of the Petition under Rule 4 of the Rules Governing
Section 2254 Cases in the United States District Courts. For the

reasons explained below, the Court directs Petitioner to show cause

why the Court should not dismiss all claims in this matter except

his claim that he is being incarcerated after the conclusion of the

imposed state-court sentence.

Background

       In   1989,   a   jury     convicted   Petitioner     of   felony   murder,
aggravated arson, and aggravated robbery, and the Sedgwick County

District Court sentenced him to life plus 25 years in prison. See

State v. Davis, 247 Kan. 566, 567 (1990) (Davis I); Davis v. State,
    Case 5:21-cv-03208-SAC Document 3 Filed 09/10/21 Page 2 of 7




2021 WL 18903, *1 (Kan. Ct. App. 2021) (unpublished opinion) (Davis

II), pet. for rev. dismissed Feb. 2021. On direct appeal, the Kansas

Supreme Court (KSC) affirmed Petitioner’s convictions. Davis I, 247

Kan. at 574. Since that time, Petitioner has repeatedly filed in

state   court   motions   pursuant   to   K.S.A.   60-1507,   collaterally

attacking his convictions. See Davis II, 2021 WL 218903, at *1

(noting at least seven prior 60-1507 motions).

     In 2016, while Petitioner was serving his sentence, he punched

a correctional officer in the eye. State v. Davis, 2019 WL 50904367,

at *1 (Kan. Ct. App. 2019) (unpublished opinion) (Davis III), rev.

denied Sept. 24, 2020. In 2017, a jury convicted him of battery of

a law enforcement officer and in 2018, the Butler County District

Court sentenced him to 65 months in prison. Id. at *2. On direct

appeal, the Kansas Court of Appeals affirmed the conviction and,

although Petitioner filed a petition for review with the KSC, he

voluntarily dismissed the petition for review.

     On September 7, 2021, Petitioner filed the petition for writ

of habeas corpus that is currently before the Court. (Doc. 1.)
Therein, he alleges multiple grounds for relief. In Ground 1,

Petitioner asserts (1) he is being held in state custody beyond his

term of imprisonment, in violation of the Eighth and Fourteenth

Amendments to the United States Constitution; (2) the negligence of

HCF staff and employees resulted in Petitioner being injured; (3)

medical care and treatment were administered negligently; and (4)

HCF operates over capacity. Id. at 6-7. In Ground 2, Petitioner

asserts (1) certain HCF staff threatened and intimidated him “to
stop tax assessment,” in violation of his First Amendment rights;

(2) staff enabled another inmate to attack him in retaliation for
    Case 5:21-cv-03208-SAC Document 3 Filed 09/10/21 Page 3 of 7




Petitioner filing grievances; and (3) staff are unduly familiar

with “security threat groups, unauthorized drugs, narcotics, [and]

aggravated sexual activities.” Id. at 7.

     In     Ground        3,    Petitioner        asserts       that     his     continued

imprisonment violates the Eighth and 13th Amendments to the United

States Constitution and he suffers unconstitutional conditions of

confinement. In Ground 4, Petitioner states:



            “11 Kan. J.L. [&] Pub. Pol’y 693, Kansas Prison

     Conditions and KDOC ‘criminal-sentencing’ in Kansas is a

     public    policy          control[l]ed        by     the     United       States

     Constitution, Article I, Section 9. Respondents Bill of

     Attainder       or    ex     Post    Facto    laws       shall    NOT     Stand.

     Secretary, Jeff Zmuda’s Ignorant, incompetent, Titles of

     Nobility be insurrection!!!” Id. at 8.



     In the portion of the form petition designated for Petitioner

to identify the facts that support Ground 4, Petitioner discusses
the requirement that he exhaust available administrative remedies

before    filing   a      civil    action    against      a     Kansas   Department     of

Corrections employee. Id. It is unclear whether Ground 4 is intended

to assert an independent ground for habeas relief or is intended

simply    to   address          the      administrative         remedies        exhaustion

requirement. In his request for relief, Petitioner asks this Court

to enter a writ of habeas corpus ordering Petitioner’s release and

reimbursement of his costs. Id.
Screening

      Rule 4 of the Rules Governing Section 2254 Cases in the United
      Case 5:21-cv-03208-SAC Document 3 Filed 09/10/21 Page 4 of 7




States District Courts requires the Court to review a habeas

petition when it is filed and to dismiss the petition “[i]f it

plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court.”

Rules Governing § 2254 Cases, Rule 4, 28 U.S.C.A. foll. § 2254.

                 Claims about Conditions of Confinement

       The petition includes multiple allegations that Petitioner’s

conditions      of    confinement      violate      various     constitutional

provisions. These conditions-of-confinement claims make up part of

Ground 1, all of Ground 2, and part of Ground 3. But the petition

seeks relief under 28 U.S.C. § 2241, which is the statute by which

a prisoner may challenge “the fact or duration of a prisoner’s

confinement     and   seek[]    the   remedy   of   immediate   release   or    a

shortened period of confinement.” McIntosh v. U.S. Parole Comm’n,

115 F.3d 809, 812 (10th Cir. 1997). A petition for habeas relief is

not    the   proper   vehicle    by   which    to   challenge   conditions     of

confinement and the conditions-of-confinement claims Petitioner

asserts in this petition are subject to dismissal.1
       To challenge unconstitutional conditions of confinement, a

prisoner may bright a civil rights action under 42 U.S.C. § 1983.

“To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v.

Atkins, 487 U.S. 42, 48-49 (1988)(citations omitted); Northington

v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). The Court notes

1 The Court notes that it has previously made this point to Petitioner in Davis
v. Schnurr, Case No. 20-3269-SAC. See 20-3269-SAC, Doc. 10, 2021 WL 1317824, at
*2 (noting that a claim that “conditions of confinement violate his
constitutional rights . . . must be presented in a civil rights complaint.”).
      Case 5:21-cv-03208-SAC Document 3 Filed 09/10/21 Page 5 of 7




that Petitioner recently filed a § 1983 action with this Court. See

Davis v. Schnurr, Case No. 21-3205-SAC. On September 3, 2021, the

Court issued on order in that case directing Petitioner to submit

the required filing fee on or before October 4, 2021, or the case

will be dismissed without prejudice. Id. at Doc. 5. If Petitioner

chooses to pay the filing fee and pursue case number 21-3205-SAC,

he may timely amend his complaint therein as needed to assert the

conditions-of-confinement claims he has attempted to raise in the

§ 2241 petition currently before the Court.

                            Thirteenth Amendment

       In the remaining portion of Ground 3, Petitioner asserts that

his   continued    imprisonment    violates   the   Eighth   and     Thirteenth

Amendments. The Thirteenth Amendment states:           “Neither slavery nor

involuntary servitude, except as a punishment for crime whereof the

party shall have been duly convicted, shall exist within the United

States, or any place subject to their jurisdiction.” U.S. Const.

amend. XIII. The Tenth Circuit has repeatedly held that under the

plain language of the Thirteenth Amendment, the prohibition of
“slavery or involuntary servitude” does not apply to prisoners.

See, e.g., Ruark v. Solano, 928 F.2d 947, 949-50 (10th Cir. 1991),

overruled on other grounds by Lewis v. Casey, 518 U.S. 343 (1996);

Fletcher v. Raemisch, 768 Fed. Appx. 825, 827 (10th Cir. 2019)

(unpublished opinion). Thus, Ground 3 fails to state a claim upon

which federal habeas relief may be granted.

                                   Ground 4

       As noted above, although Petitioner filled out the portion of
the form petition designated for stating Ground 4 for relief and

facts in support of Ground 4, he has not clearly identified a basis
    Case 5:21-cv-03208-SAC Document 3 Filed 09/10/21 Page 6 of 7




for habeas relief in Ground 4. (Doc. 1, p. 8.) Even liberally

construing the petition, the Court cannot discern a basis for relief

in Ground 4.2 Thus, Petitioner has failed to state a cognizable

claim for federal habeas relief in Ground 4.



Conclusion

     The petition filed in this case seeks, in part, relief not

available    under   28   U.S.C.   §   2241.   Thus,   to    the   extent   that

Petitioner    alleges     unconstitutional     conditions    of    confinement,

those   claims   should     be   dismissed.    In   addition,      Petitioner’s

Thirteenth Amendment claim cannot succeed, as the Tenth Circuit has

repeatedly    held   that    the   constitutional      bar    on    involuntary

servitude does not apply to prisoners. And Ground 4 fails to

articulate an identifiable ground for habeas relief.

     The Court will grant Petitioner to and including October 11,

2021 to show cause, in writing, why these claims should not be

dismissed. A failure to timely respond to this order will result in

the summary dismissal of the claims as discussed above without
further prior notice to Petitioner of these claims. Such dismissal

will result in leaving as the sole ground for relief Petitioner’s

claim in Ground 1 that he is being unconstitutionally detained

beyond the expiration of his sentenced terms of imprisonment.




2 If Petitioner wishes to file an amended petition to clarify the basis for
relief he asserts in Ground 4, he may file a complete and proper amended
petition on or before October 11, 2021. If Petitioner submits an amended
petition, however, it must be on court-approved forms and must be complete in
and of itself. Any amended petition may not refer back to an earlier version of
the petition or attempt to incorporate by reference other filings with this
Court, in this case or another. Any grounds for relief not included in the
petition will not be considered before the Court. Petitioner must include the
case number of this action (21-3208) on the first page of the amended petition.
   Case 5:21-cv-03208-SAC Document 3 Filed 09/10/21 Page 7 of 7




    IT IS THEREFORE ORDERED that Petitioner is granted to and

including October 11, 2021, to show cause why Grounds 2, 3, 4, and

the conditions-of-confinement claims in Ground 1 should not be

dismissed.   The   failure   to   file   a   response   may   result   in   the

dismissal of these claims without additional prior notice.


    IT IS SO ORDERED.

    DATED:    This 10th day of September, 2021, at Topeka, Kansas.




                                   S/ Sam A. Crow

                                   SAM A. CROW
                                   U.S. Senior District Judge
